Citation Nr: 1233028	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-38 036	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to an initial higher (compensable) rating for pulmonary asbestosis for the period from October 19, 2009, to January 18, 2012.  

3.  Entitlement to an initial rating higher than 10 percent for pulmonary asbestosis for the period since January 19, 2012.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1950 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 RO rating decisions.  The September 2009 RO decision, in pertinent part, denied service connection for a left shoulder disability (residuals of a left shoulder injury).  

The April 2010 RO decision, in pertinent part, granted service connection and a noncompensable rating for pulmonary asbestosis, effective October 19, 2009.  The Veteran provided testimony at a personal hearing at the RO in August 2010.  In December 2011, the Board remanded this appeal for further development.  

An August 2012 RO decision increased the rating for the Veteran's service-connected pulmonary asbestosis to 10 percent, effective January 19, 2012.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  




FINDING OF FACT

In September 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


